Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Romanko et al. (US Patent Application 2010/0300744 A1, published 02 Dec. 2010, hereinafter Romanko) in view of Ashizawa and Wasamoto (JP 2003/060387 A, published 28 Feb. 2003, hereinafter Ashizawa) and further in view of Kammuri and Murata (US Patent Application 2013/0206471 A1, published 15 Aug. 2013) with evidence provided by Dielectric Manufacturing and Dong.
Regarding claims 1 and 4, Romanko teaches an electromagnetic shielding article composed of conductive layers and non-conductive polymeric layers (Abstract).  Romanko teaches the conductive layers may be laminated onto the polymeric layer, and the conductive layers have the same thickness (paragraph 0016).  Romanko teaches that the polymeric layer may be polyester, polyimide, polypropylene, or polyethylene and the polymeric layer has a thickness of 5 to 500 [Symbol font/0x6D]m (paragraph 0017).  Romanko finds that there is an unexpected synergy 
Dielectric Manufacturing (“Kapton unfilled polyimide”, accessed 30 Nov. 2020) discloses that polyimide is a thermoplastic material (page 1, last paragraph).
Romanko teaches an example in which aluminum foils with a thickness of 10 [Symbol font/0x6D]m are used as the conductive layers (paragraph 0037).  Further, given that Romanko discloses the equivalence and interchangeability of using copper and aluminum for the metal layer (paragraph 0016), it would have been obvious to one of ordinary skill in the art to also use copper layers having thicknesses of 10 [Symbol font/0x6D]m in Romanko’s electromagnetic shielding article.
Romanko does not disclose the number of layers in his embodiment with a plurality of conductive layers.
Ashizawa teaches an electromagnetic shielding material comprising a plastic base and metal foil obtained by adhering fine particles (Abstract).  Ashizawa teaches an example with a symmetric configuration with five polymer layers (Item 1) and four metal layers (Item 2) (Figure 3).

    PNG
    media_image1.png
    329
    651
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the multi-layer configuration taught by Ashizawa using the embodiment taught by Romanko with a plurality of conductive layers.  Ashizawa teaches that this number of conductive layers provides the intended shielding effect (page 2, lines 34).
Thus, the multi-layer shielding laminate of Romanko in view of Ashizawa has an overall thickness ranging from 25.04 (5*5+4*0.01) to 2512 [Symbol font/0x6D]m (5*500+4*3).
As discussed above Romanko teaches an embodiment illustrated in Figure 1 that does not incorporate adhesive layers.  As further support for not requiring adhesives for laminating foils to resin layers, Kammuri teaches that resin-copper foil laminates for electromagnetic shielding can be formed either by using an adhesive agent or by thermally compressing the resin to the copper foil with thicknesses of 5 to 15 [Symbol font/0x6D]m without using an adhesive agent (Abstract and paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate the metal foil-resin layers of Romanko in view of Ashizawa using the thermally compression taught by Kammuri.  Given that Romanko’s, Ashizawa’s, and Kammuri’s inventions are all metal-resin laminates for electromagnetic shielding with similar layer thicknesses, one of ordinary skill in the art would have a reasonable expectation of success in utilizing the thermal compression lamination technique taught by Kammuri.
Given that Romanko in view of Ashizawa and further in view of Kammuri discloses laminate as claimed, it is the examiner’s position that the laminate, produced in an industrial operation would have the interface positions/flatnesses of the claimed invention.
Regarding claim 3, Romanko in view of Ashizawa and further in view of Kammuri teaches the elements of claim 1.
As presented above, Romanko teaches the use of polyimide, which would inherently possess [Symbol font/0xB6][Symbol font/0x73]/[Symbol font/0xB6][Symbol font/0x65] values over the specified range of strain values as presently claimed.
Evidence to support this position is found in Dong et al. (“Surface characterization and degradation behavior of polyimide films induced by coupling irradiation treatment,” RSC Adv., 2018, 8, 28152-28160, hereinafter Dong), who discloses stress-strain data for a polyimide film.  Dong shows that the stress in the polyimide is monotonically increasing (that is, [Symbol font/0xB6][Symbol font/0x73]/[Symbol font/0xB6][Symbol font/0x65] is 0 Pa or more) as the strain increases from 0.2 to 0.5 (that is, 20 to 50% strain), as shown in their Figure 10, presented below. 


    PNG
    media_image2.png
    606
    764
    media_image2.png
    Greyscale

Regarding claims 5-6, Romanko in view of Ashizawa and further in view of Kammuri teaches the elements of claim 1.  Romanko teaches the inclusion of nickel layers, which provide better cohesion between the copper and the polymeric layer, and the thickness of the nickel layer is 2.5 – 12.5 nm (paragraph 0018).  Given that the density of nickel is 8910 kg/m3, this layer thickness of nickel translates to a coating weight of 223 (2.5x10-9*8910*1,000*1,000,000/100) to 1110 ug/dm2 (12.5x10-9*8910*1,000*1,000,000/100).
Regarding claims 8-9 and 11, Romanko in view of Ashizawa and further in view of Kammuri teaches the elements of claim 1, and Romanko teaches his invention provides effective electromagnetic wave shielding for electronic devices, such as mobile phones, televisions, and electrical devices in automobiles and aerospace applications (paragraph 0003).
Regarding claim 12, Romanko in view of Ashizawa and further in view of Kammuri teaches the elements of claim 1, and Romanko disclose the conductive layers have thickness of a thickness of 10 [Symbol font/0x6D]m, while the present claims require 12 [Symbol font/0x6D]m.
 In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the conductive layer thickness of 10 [Symbol font/0x6D]m disclosed by Romanko and the metal foil thickness of 12 [Symbol font/0x6D]m disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the thickness of the metal foils, it therefore would have been obvious to one of ordinary skill in the art that the metal foil thickness disclosed in the present claims is but an obvious variant of the metal foil thickness disclosed in Romanko, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Romanko et al. (US Patent Application 2010/0300744 A1, published 02 Dec. 2010, hereinafter Romanko) in view of Ashizawa and Wasamoto (JP 2003/060387 A, published 28 Feb. 2003, hereinafter Ashizawa) and further in view of Kammuri and Murata (US Patent Application 2013/0206471 A1, .
Regarding claim 7, Romanko in view of Ashizawa and further in view of Kammuri teaches the elements of claim 1.
Romanko in view of Ashizawa and further in view of Kammuri does not disclose the roughness of the copper foils in his shielding laminate.
Mori teaches a copper clad laminate in which the copper foil in contact with the polyimide insulating layer has a Rz roughness value of 1.5 [Symbol font/0x6D]m or less (paragraph 0012) and the root-mean-square roughness Rq should be 0.05 [Symbol font/0x6D]m or more and 0.5 [Symbol font/0x6D]m or less (paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper foil roughness in the range taught by Mori in the copper-polyimide laminate taught by Romanko in view of Ashizawa and further in view of Kammuri.  Mori teaches that by maintaining the surface roughness of the copper foil within this range simultaneously satisfies the requirements for securing adhesion to the layer and suppressing an increase in conductor resistance (paragraph 0058).

Response to Arguments
Applicant's arguments filed 09 Mar. 2021 have been fully considered.  Applicant’s amendments overcame the previously applied prior art of Hutkin.  However, after further search and consideration, new prior art has been applied in the rejections of the amended claims presented above.
Applicant amended claim 1 and added claim 13.
Applicant argues that Romanko only discloses the use of adhesives in examples with thicker metal layers.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, Kammuri, as presented above, teaches that metal foils and resin layers may be laminated using either adhesives or thermal compression without adhesives.
Applicant argues that Romanko does not disclose a laminate with metal foils having a thickness of 12 to 100 [Symbol font/0x6D]m, as recited in new claim 12.
However, as discussed above, based on the Titanium Metal case law, metal foils with a thickness of 10 [Symbol font/0x6D]m as taught by Romanko are not patently distinct from metal foils with a thickness of 12 [Symbol font/0x6D]m, given the fact that no criticality is disclosed in the present invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787